Citation Nr: 1435264	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  12-32 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 0 percent prior to January 13, 2010, and  in excess of 10 percent prior to September 17, 2010, for circadian rhythm sleep disorder (CRSD), and in excess of 50 percent from September 17, 2010, for CRSD and posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent for right ankle osteoarthritis, status post avulsion fracture (hereinafter "right ankle disability") prior to August 5, 2011 and from October 1, 2011.  

3.  Entitlement to an initial compensable evaluation for right ankle scar.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1981 and from March 2008 to April 2009 with additional periods of service with the Utah Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for a right ankle avulsion fracture and assigned a 10 percent evaluation effective September 17, 2010; and granted an increased evaluation of 10 percent effective January 14, 2010, and an increased evaluation of 30 percent effective September 17, 2010 for CRSD and PTSD.  The Veteran appeals for higher ratings.  

The Board observes that the March 2011 rating decision also granted service connection for PTSD, but the RO recharacterized the issue as an increased evaluation for CRSD and PTSD and assigned higher evaluations, collectively, under the rating criteria for mental disorders.  

During the pendency of the appeal, the RO issued a March 2013 rating decision assigning an increased evaluation of 50 percent for CRSD and PTSD effective September 17, 2010, the date of the increased rating claim.  The RO also assigned a temporary total evaluation of 100 percent for the Veteran's right ankle disability due to his arthroscopic surgery and at least one month of convalescence effective from August 5, 2011 to September 30, 2011.  From October 1, 2011, the RO assigned a 10 percent evaluation for the Veteran's right ankle disability.  Additionally, although not previously claimed by the Veteran, the RO granted service connection for a right ankle scar due to the surgery and assigned a noncompensable evaluation.  

In an April 2013 statement, the Veteran requested a Travel Board hearing before a Veterans Law Judge (VLJ).  However, a subsequent June 2013 correspondence indicated that a decision be made on the record without an in-person hearing.  In May 2014, the Board requested clarification of the Veteran's request for a Board hearing, but no response was received.  As such, any prior hearing request is deemed to have been withdrawn.  

In addition to the paper claims file, there is a Virtual VA and Veterans Benefits Management System (VBMS) paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA and VBMS claims file reveals additional evidence, including VA treatment records dated through March 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Board observes that since the March 2013 SSOC, additional evidence has been received by VA.  December 2013 Physical Evaluation Board (PEB) records, received in the Veteran's electronic record, reflect a finding made by the United States Army that the Veteran was physically unfit to continue military service with the Utah Army National Guard due to his chronic PTSD and chronic right ankle pain.  The PEB proceedings attached several supporting documents, including select VA treatment records since March 15, 2013 (the date of the last VA treatment record) that are not part of the paper claims file or electronic record.  Specifically, a March 27, 2013 VA treatment record reflects treatment for the Veteran's mental health and right ankle.  As the record reflects that pertinent VA records are outstanding, on remand, these records must be associated with the electronic claims file before further appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board also notes that while the March 2013 SSOC addressed the increased evaluation claims for the Veteran's CRSD, PTSD and right ankle disability, the SSOC did not address the Veteran's service-connected right ankle scar and assigned noncompensable evaluation.  In a subsequent June 2013 correspondence, the Veteran disagreed with the noncompensable evaluation for his right ankle scar.  The Board finds that the Veteran has submitted a timely notice of disagreement, and, therefore, is entitled to be furnished a statement of the case (SOC) which addresses this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This matter is, therefore, remanded for issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's outstanding treatment records for the Veteran's service connected PTSD, CRSD and right ankle disability that are not currently of record, including those VA treatment records dated from March 2013 onward.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the paper claims file or virtual record.

2.  The AOJ should contact all appropriate records repositories, to include the National Personnel Records Center (NPRC), to request any outstanding service medical and personnel records for the Veteran's Utah Army National Guard service.  All records requests and responses received must be documented in the claims file or virtual record and all pertinent follow-up should be undertaken.  

The Veteran should be asked to submit any records in his possession that pertain to such periods of service.

3.  The AOJ should furnish a SOC to the Veteran addressing the issue of entitlement to a compensable evaluation for his right ankle scar.  The Veteran and his representative must be advised of the need to file a timely Substantive Appeal following the issuance of the SOC if he wishes to complete an appeal of this issue from the March 2013 decision.  This issue should be returned to the Board only if the Veteran perfects a timely appeal with respect to the denial of this claim.  

4.  After the above development has been completed, the AOJ should readjudicate the claim.  If the benefits currently on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


